    Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS, LLC                              *
                                                   *      CIVIL ACTION NO.:
                             Plaintiff,
                                           *
-against-                                  *              2:19-cv-13184-ILRL-DMD
                                           *
ALFREDO CRUZ, MICHELLE ROSSI,              *              JURY TRIAL
MICHELLE HUDAK, MARISA                     *
NAQUIN, SONYA BOURGEOIS,                   *
LISETTE BAYLE, RENEE PASTOR,               *
AND DISCO AMIGOS SOCIAL AID                *
AND PLEASURE CLUB                          *
                        Defendants.        *
                                           *
DISCO AMIGOS SOCIAL AID AND                *
PLEASURE CLUB,                             *
                        Counterclaimant    *
                                           *
-against-                                  *
                                           *
ETDO PRODUCTIONS, LLC, JERRY               *
LENAZ, and FRANCOIS CAMENZULI,             *
                        Counter-Defendants *
                                           *
                                           *
*******************************************

    DESIGNATION OF EXPERTS AND DISCLOSURE OF EXPERT TESTIMONY
             PURSUANT TO RULES 26(a)(2) AND (b)(4) OF THE
                FEDERAL RULES OF CIVIL PROCEDURE

       Plaintiff, ETDO Productions, LLC, Jerry Lenaz, and Francois Camenzuli, hereby

designate expert witnesses in accordance with the Federal Rules of Civil Procedure and Local
     Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 2 of 11




Rules of this Court and states that the following individuals may be called to provide expert

testimony on behalf of the Plaintiff:

I.      ​RETAINED EXPERTS

       Robert V Luby, III, LLC
       433 Metairie Road, Suite 102
       Metairie, LA 70005
       (504) 621-6389


       Mr. Luby’s report and curriculum vitae are being served upon Defendant. Mr. Luby may

be called to testify regarding the financial accounting between ETDO Productions, LLC and

Disco Amigos Social Aid and Pleasure Club, and financial accounting of the Disco Amigos

Social Aid and Pleasure Club

                                              Respectfully submitted,

                                              VASQUEZ LAW OFFICE

                                              ​ /s/Jessica Vasquez
                                              Jessica M. Vasquez (27124)
                                              400 Poydras Street, Ste. 900
                                              New Orleans, LA 70130
                                                Telephone: (504) 571-9582
                                                Facsimile: (504) 684-1449
                                                Email: jvasquez@vasquezlawoffice.com
                                              ATTORNEY FOR PLAINTIFF AND
                                              JERRY LENAZ AND FRANCOIS
                                              CAMENZULI.
    Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 3 of 11




                               CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on July 2, 2020, a copy of Plaintiff’s Expert

 Designations was served on the following attorney via e-mail and U.S. Mail first class postage

 prepaid as follows:

Steven M. Hannan
Hannan, Giusti & Hannan L.L.P.
2201 Ridgelake Drive
Metairie, Louisiana 70001

Thomas S. Keaty
Keaty Law Firm
One Canal Place, Suite 2410
365 Canal Street
New Orleans, LA 70130




                                                   /s/Jessica Vasquez_________
                                                   Jessica M. Vasquez (27124)
                  Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 4 of 11

Robert V. Luby, III                     Summary of Professional Experience
                                        Trey Luby is Director of Robert V. Luby, III, LLC providing economic damage and forensic accounting
(“TREY”)                                services. Prior to establishing his own practice in 2010, Trey was Senior Manager with regional
                                        C.P.A. firm LaPorte Sehrt Romig Hand (“Laporte”) serving in the Consulting Services practice section
                                        located in Metairie, Louisiana. He specialized in economic damage calculations, personal injury,
                                        forensic accounting, and fraud investigations. He joined LaPorte in 2006 subsequent to managing
                                        the Tax and Consulting Department of a small, local C.P.A. firm located in the Central Business
                                        District of New Orleans, Louisiana.

                                        Summary of Engagements
                                        Trey’s consulting experience assists clients with business interruption calculations, lost profits
                                        analysis, economic damage modeling and personal injury engagements. He has assisted in matters
                                        involved in litigation for both plaintiffs and defendants as well in a consulting capacity for non-
                                        litigation engagements.

                                        Trey’s forensic accounting and fraud investigation efforts focus on assisting clients in the analysis of
                                        financial, accounting, and tax data in establishing or quantifying damages related to suspected fraud,
                                        shareholder disputes, and earnings management.

                                        Trey also has over a decade of experience in the areas of tax preparation and accounting both in
                                        being hands-on as well as supervising staff and others in achieving client goals. This experience
                                        includes:
                                                     •   Preparation of Federal and State tax returns including individual, corporate,
Contact Information                                      partnership, and payroll returns;
433 Metairie Road, Suite 311                         •   Provided accounting support services for the manufacturing, contracting, retail,
Metairie, LA 70005                                       professional services, healthcare, restaurants, and telecommunications industries
Direct:    (504) 621-6389                                among others; and,
FAX:       (504) 324-0212                            •   Experience using various versions of QuickBooks accounting software.
Email:     trey.luby@lubyllc.com
Website: www.lubyllc.com                Summary of Selected Clients
                                        Either through his own practice or through his affiliation with other firms, Trey has been involved with:

Education                               •   Developed the economic model used to distribute approximately $100 million in federal and
University of Southern Mississippi,         state grant proceeds to twenty-five local healthcare facilities and provide monitoring and
Bachelors of Science in Business            reporting of compliance with regulatory requirements
Administration-Accounting (December
1999)                                   •   Developed data mining techniques and provide a risk analysis assessment for seven million
                                            financial transactions that resulted in excess of fifty Suspicious Activity Reports being filed
                                        •   Assisted Counsel with contract and billing analysis of a publicly traded marine company resulting
Certifications                              in a multi-million dollar determination
Certified Forensic Financial Analyst-
Financial Litigation                    •   Provided financial analysis services to a local financial institution related to the outsourcing of
                                            banking processes and the changing of the core processing provider
Certified Fraud Examiner                •   Has assisted in various capacities on over 1,000 economic damage calculations related to the
                                            BP Oil Spill

Professional Memberships
National Association of Certified       Expert Witness Testimony
Valuators and Analysts                     • Succession of Rosalie B. Linder, 24th Judicial District Court for the Parish of Jefferson, No.
                                                 471-804 (2013)
Association of Certified Fraud
Examiners
                                            •    Schmidt v. Schmidt, 24th Judicial District Court for the Parish of Jefferson, No. 656-712
                                                 (2015)
                                            •    Joseph McCloskey, et al. v. Higman Barge Lines, et al. 34th JDC, No. 14-1303, Div “A”
                                                 (2016)
Civic Organizations
Young Leadership Council-Past Finance
Committee Member                        Summary of Speaking and Publishing Opportunities
                                       •    L.S.U. Beta Alpha Psi (2009) - Forensic Accounting as a Career Path
New Orleans Chapter of the Association •    U.N.O. Beta Alpha Psi (2009) - The Role of the Economic Damages Expert
of Certified Fraud Examiners-Past      •    Med Job Louisiana (May 2009) - Planning For Your Next Business Disaster
Treasurer                              •    New Orleans Association of Legal Administrators (2008) - Internal Controls and the Legal
                                            Profession
Advantage NOLA Tennis Association-      •   Tulane University (2008) - Guest Lecturer, Senior Accounting Forum - Fraud and Internal
President                                   Controls
     Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 5 of 11




July 2, 2020

Jessica Vasquez, Esquire
Vasquez Law Office
400 Poydras Street, Suite 900
New Orleans, LA 70130

RE: DISCO AMIGOS MATTER

Dear Ms. Vasquez:

I, Robert V. Luby, III, declare in accordance with Rule 26 of the Federal Rules of Civil Procedure that I have
not authored any publications within the last ten years.

I expect to be compensated for my work according at my normal hourly billing rates for engagements such
as this at $200 per hour.

Attached is my CV.

Please let me know if you have any additional questions.

Sincerely,
Robert V. Luby, III, LLC



Trey Luby
Certified Fraud Examiner
Master Analyst Financial Forensics

Director
     Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 6 of 11




September 8, 2019

Abid Hussain, Esquire
Hussain Law, LLC
400 Poydras Street, Suite 900
New Orleans, LA 70130

RE: DISCO AMIGOS MATTER

Dear Abid:

I have been retained by Hussain Law, LLC on behalf of your client, ETDO Productions, LLC (“ETDO”), to in-
spect and analyze certain financial transactions between ETDO and a related entity Disco Amigos Social Aid
and Pleasure Club (“Disco Amigos”) including how they relate to an asset purchase by ETDO in December
2018.


BACKGROUND

Disco Amigos is a non-profit organization with a business arrangement with for-profit entity ETDO Produc-
tions.

This arrangement calls for Disco Amigos to pay ETDO a monthly fee for use of certain ETDO property includ-
ing production equipment and vehicles.

In December 2018, ETDO purchased a truck for $7,500.

Jerry Lenaz and Francois Camenzuli are two of the four owners of ETDO and also have decision making re-
sponsibilities within Disco Amigos.


DOCUMENTS REVIEWED

The following documents have been considered in the aforementioned analysis:

1. Financial and Accounting Data contained within the XERO Accounting platform for Disco Amigos includ-
   ing General Ledger detail for the period beginning March 2014 through the report date;

2. Bank Statements for Disco Amigos for Capital One account ending 8644 for the period June 1, 2017
   through August 31, 2019:

3. Monthly Transaction Statements from Paypal for Disco Amigos for Merchant Account ID ending 9ADRE
   for the period June 1, 2017 through June 30, 2019;
    Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 7 of 11
Disco Amigos Matter                                                                          Page 2 of 6



4. Production Services Agreement between Disco Amigos and ETDO effective June 1, 2016;

5. Board Minutes dated 6/15/16 approving the June 1, 2016 Production Services Agreement;

6. Production Services Agreement between Disco Amigos and ETDO effective June 1, 2017;

7. Board Minutes dated 7/26/2017 approving the June 1, 2017 Production Services Agreement;

8. Certain sales documents related to the purchase of a truck by ETDO in December 2018; and,

9. Conversations with Jerry Lenaz and Francois Camenzuli.


ANALYSIS

Storage Fees

For the period beginning March 1, 2014 through this report date, the general ledger shows the following
transaction history associated with the Storage Fees account and payments from Disco Amigos to ETDO:


         Month                  Amount Paid                  Month                  Amount Paid

March 2014                                   $0.00
April 2014                                   $0.00
May 2014                                     $0.00

            Total                            $0.00



June 2014                                    $0.00 June 2015                                     $0.00

July 2014                                    $0.00 July 2015                                     $0.00

August 2014                                  $0.00 August 2015                                 $600.00

September 2014                               $0.00 September 2015                                $0.00

October 2014                                 $0.00 October 2015                                $100.00

November 2014                                $0.00 November 2015                                 $0.00

December 2014                                $0.00 December 2015                                 $0.00

January 2015                                 $0.00 January 2016                                  $0.00

February 2015                                $0.00 February 2016                                 $0.00

March 2015                                 $450.00 March 2016                                    $0.00

April 2015                                   $0.00 April 2016                                $1,200.00
May 2015                                     $0.00 May 2016                                      $0.00
    Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 8 of 11
Disco Amigos Matter                                                Page 3 of 6




            Total              $450.00          Total              $1,900.00



        Month          Amount Paid             Month        Amount Paid

June 2016                        $0.00 June 2018                   $1,000.00

July 2016                      $800.00 July 2018                   $1,000.00

August 2016                    $800.00 August 2018                 $1,000.00

September 2016                 $800.00 September 2018                  $0.00

October 2016                   $800.00 October 2018                    $0.00

November 2016                  $800.00 November 2018                   $0.00

December 2016                  $800.00 December 2018               $7,000.00

January 2017                   $800.00 January 2019                $3,000.00

February 2017                  $800.00 February 2019                   $0.00

March 2017                   $2,400.00 March 2019                  $1,400.00

April 2017                   $1,600.00 April 2019                  $4,200.00

May 2017                      -$800.00 May 2019                        $0.00

            Total            $9,600.00          Total             $14,000.00



June 2017                        $0.00 June 2019                       $0.00

July 2017                    $2,400.00 July 2019                       $0.00

August 2017                      $0.00 August 2019                     $0.00

September 2017                   $0.00 September 2019                  $0.00

October 2017                   $407.18          Total                  $0.00

November 2017                    $0.00

December 2017                    $0.00

January 2018                 $6,000.00

February 2018                $1,000.00

March 2018                   $1,000.00

April 2018                   $1,000.00

May 2018                         $0.00

            Total           $11,807.18
     Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 9 of 11
Disco Amigos Matter                                                                             Page 4 of 6



Prior to April 2016, my understanding is that storage and equipment usage fees were paid informally on an
event by event basis.

The detail for the April 2016 payment noted above reflects a payment of $1,200 dollars with the notation be-
ing for the months January through June 2016. The equates to $200 per month storage fee paid including
for the month June 2016.

The Production Services Agreement beginning June 2016 calls for payments of $800 per month.

Total Storage Fee payments for the fiscal year beginning June 2016 total $9,600 which would be the expect-
ed amount ($800 per month x 12 months) except it fails to account for the $200 amount previously credited
to June 2016 as part of the April 2016 payment.

As a result, at the conclusion of the 2016 fiscal year, Disco Amigos has a credit on account of $200 with
ETDO.

The Production Services Agreement beginning June 2017 calls for $1,000 per month; however, a $2,400
payment is reflected in July 2017 with no corresponding information provided to indicate what months this
should be applied. I have assumed this to be a payment meant to pay three months at $800 per month per
the June 2016 terms although it appears to be an extraneous payment given that all amounts currently owed
under this agreement have been paid.

Accordingly, Disco Amigos has a revised credit on account of $2,600 at the conclusion of the 2016 fiscal
year.

Aside from the $2,400 mentioned above there was a payment of $407.18 related to a Lowes transaction
which I take to be separate and apart from the normal, expected course of transactions under these circum-
stances and not related to the monthly agreement between parties.

The first payments under the June 2017 agreement of $1,000 per month were made on January 2018 in the
amount of $6,000 which correspond to payments due for June through November 2017. Subsequent pay-
ments of $1,000 per month were made in February through April 2018 and then again in June through Au-
gust 2018. These payments correspond to the amounts due for December 2017 as well as January through
May 2018.

A total of $12,000 in payments were made and allocated to the June 2017 fiscal year production agreement
which is the amount due but leaves the original credit of $2,600 still on account from the previous years.

My understanding is lacking Board approval of a new contract to govern the June 2018 fiscal year, the previ-
ous year’s agreement is still in effect on a month-to-month basis.

The next payment made by Disco Amigos is $7,000 in December 2018 which covers the amount due from
June 2018 through December 2018 (but still not accounting for the $2,600 credit). This $7,000 payment
corresponds to the timing of an asset purchase by ETDO in the form of a new vehicle which has been ques-
tioned as part of this matter.
    Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 10 of 11
Disco Amigos Matter                                                                          Page 5 of 6



A $3,000 payment was made January 2019 which would correspond to the current amount due for January
2019 and a pre-payment of amounts due for February and March 2019.

A $1,400 payment was made March 2019 and a $4,200 payment was made April 2019. These payments
were intended to cover current and future payments for storage and usage fees although my understanding
is the precise monthly amount moving forward had not been determined by the Board pending a new fair-
market-value analysis.

No other payments were noted for storage and usage fees after this April 2019 payment.

Other Payments

I also observed two other payments related to Disco Amigos and ETDO in 2019.

There is an April 25th, 2019 payment of $1,280 paid directly to Weezmo, LLC which is a storage company
vendor of ETDO. This payment should have been made directly from the ETDO account.

There is an April 25th, 2019 payment of $818.30 directly to Insurance Depot for G&L insurance for ETDO.
This payment should have been made directly from the ETDO account.



CONCLUSION

A point of contention in this matter as I understand it is the advance of the $7,000 in December 2018 used
by ETDO for the purchase of the truck. Based upon the above analysis, the $7,000 payment was appropri-
ate at the time to catch-up under the terms of the June 2017 agreement to account for the amounts due to
ETDO from June 2018 through December 2018 but-for the apparent rolling overpayment of $2,600 originat-
ing in previous fiscal years which may not have been apparent to the parties.

Regarding other transactions:

    • ETDO owes Disco Amigos $2,098.30 from the two April payments made from Disco Amigos accounts
      that should have been from ETDO accounts;

    • Disco Amigos has a credit on account in the form of an overpayment from previous years of $2,600 for
      storage and usage fees paid to ETDO;

    • Disco Amigos has paid $5,600 in 2019 for storage and usage fees in 2019 which have yet to be allo-
      cated to specific months at specific amounts pending Board approval of an appropriate rate; and,

    • The last month for which a storage and usage fee can be reasonably applied is March 2019 meaning
      April 2019 through current is still outstanding.
    Case 2:19-cv-13184-ILRL-DMD Document 92-1 Filed 10/20/20 Page 11 of 11
Disco Amigos Matter                                                                             Page 6 of 6



This report was prepared in connection with the aforementioned matter and is intended solely for your infor-
mation. It may be used for purposes of this engagement only and may not be used for any other purposes
without my written consent.

I have relied upon information and data provided by you, obtained from third parties, as well as my own pro-
fessional experience and judgment.

I reserve the right to amend, modify, or supplement my report based upon the receipt of new and/or addi-
tional information.

Please let me know if you have any additional questions,

Sincerely,
Robert V. Luby, III, LLC



Trey Luby
Certified Fraud Examiner
Master Analyst Financial Forensics

Director
